EXHIBIT 10.32

FIRST AMENDMENT TO CREDIT AGREEMENT AND

LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND LENDER ADDITION AND ACKNOWLEDGEMENT
AGREEMENT (this “Agreement”) is made and entered into as of this 23rd day of
June, 2008 by and among BLACKBAUD, INC., a Delaware corporation (the
“Borrower”), the Subsidiaries thereof party hereto, as guarantors (the
“Guarantors”), the banks and other financial institutions party hereto, as
lenders (the “Increasing Revolving Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent on behalf of the Lenders (the
“Administrative Agent”).

STATEMENT OF PURPOSE

The Borrower, the banks and other financial institutions party thereto (the
“Initial Lenders” and, together with the Increasing Revolving Lenders, the
“Lenders”) and the Administrative Agent are parties to the Amended and Restated
Credit Agreement dated as of July 25, 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

The Borrower has entered into that certain Agreement and Plan of Merger dated as
of May 29, 2008 pursuant to which Eucalyptus Acquisition Corporation, a Delaware
corporation and a newly formed Wholly-Owned Subsidiary of the Borrower, will
purchase all of the outstanding equity interests of Kintera, Inc., a Delaware
corporation (the “Kintera Acquisition”). In connection with the Kintera
Acquisition, the Borrower has requested the Lenders increase the Revolving
Credit Commitment (the “Revolving Credit Increase”) in accordance with the terms
and conditions of Section 2.7 of the Credit Agreement on the date hereof in an
aggregate principal amount of $15,000,000 such that, after giving effect to such
request, the aggregate Revolving Credit Commitment is equal to $90,000,000.

Subject to the terms and conditions of this Agreement, the Increasing Revolving
Lenders are willing to provide the Revolving Credit Increase and the
Administrative Agent, on behalf of the Lenders, hereby authorizes the execution
of this Agreement on behalf of the Lenders.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. All capitalized undefined terms used in this
Agreement (including, without limitation, in the Statement of Purpose hereto)
shall have the meanings assigned thereto in the Credit Agreement (as amended
hereby).

SECTION 2. Revolving Credit Increase.

(a) Upon the terms and subject to the conditions of, and in reliance upon the
representations and warranties made under this Agreement, each Increasing



--------------------------------------------------------------------------------

Revolving Lender hereby severally agrees (i) to the Revolving Credit Increase,
(ii) to become a Lender under the Credit Agreement, or to increase its Revolving
Credit Commitment under the Credit Agreement, in each case, with a total
aggregate Revolving Credit Commitment in the amount set forth on Schedule 1.1 to
the Credit Agreement (which Schedule is amended and restated in its entirety as
set forth on the attached Exhibit A) and (iii) to make Revolving Credit Loans to
the Borrower on and after the date of this Agreement in accordance with Article
III of the Credit Agreement (as amended hereby).

(b) The Revolving Credit Increase (and any Extensions of Credit made thereunder)
shall constitute Obligations of the Borrower and shall be guaranteed and, if
applicable, secured with the other Extensions of Credit on a pari passu basis.

(c) If any Revolving Credit Loans are made on the date of this Agreement on
account of the Revolving Credit Increase, such Revolving Credit Loans shall bear
interest at the rate applicable to the Revolving Credit Loans immediately prior
to giving effect to the Revolving Credit Increase effected pursuant to this
Agreement. All Revolving Credit Loans made after the date of this Agreement
(including all Revolving Credit Loans made on account of the Revolving Credit
Increase) shall bear interest at the rate applicable to all Revolving Credit
Loans set forth in the Credit Agreement.

SECTION 3. Amendment to Credit Agreement. Pursuant to, and as permitted by,
Section 2.7(d) of the Credit Agreement, Schedule 1.1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Exhibit A hereto.

SECTION 4. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligation of each Increasing Revolving Lender to make
Revolving Credit Loans shall all be subject to the satisfaction of each of the
following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Increasing Revolving Lenders
and the Administrative Agent.

(b) The Administrative Agent shall have received duly executed Revolving Credit
Notes for each New Lender that has requested a Revolving Credit Note and
replacement Revolving Credit Notes for each Increasing Revolving Lender that is
an Initial Lender that has requested a Revolving Credit Note.

(c) The Administrative Agent shall have received a certificate of a Responsible
Officer of each Credit Party dated as of the date hereof certifying and
attaching the resolutions adopted by the board of directors (or equivalent
governing body) of such Credit Party authorizing the Revolving Credit Increase.

(d) The Administrative Agent shall have received financial information and an
Officer's Compliance Certificate, in each case, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the date
hereof and after giving effect to the Revolving Credit Increase, any Extensions
of Credit



--------------------------------------------------------------------------------

made or to be made in connection herewith and the Kintera Acquisition, (i) the
Borrower is in pro forma compliance with the financial covenants set forth in
Article IX of the Credit Agreement, (ii) the pro forma Leverage Ratio is at
least 0.25 below the Leverage Ratio set forth in Section 9.1 and (iii) the
Liquidity Amount is at least $10,000,000.

(e) The Administrative Agent shall have received such legal opinions and other
closing certificates and documentation as it may request in its reasonable
discretion.

(f) The Borrower shall have paid to the Administrative Agent (or its applicable
affiliates), for the account of each Increasing Revolving Lender (including the
Administrative Agent), an upfront fee in an amount equal to (a) if such
Increasing Revolving Lender is an Initial Lender, 25 basis points times the
excess of (i) such Increasing Revolving Lender’s Revolving Credit Commitment
after giving effect to the Revolving Credit Increase over (ii) such Increasing
Revolving Lender’s Revolving Credit Commitment immediately prior to giving
effect to the Revolving Credit Increase and (b) if such Increasing Revolving
Lender is a New Lender, 25 basis points times the principal amount of such
Increasing Revolving Lender’s Revolving Credit Commitment.

SECTION 5. Effect of the Agreement. Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Agreement
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.

SECTION 6. Representations and Warranties. By its execution hereof, each Credit
Party hereby represents and warrants as follows:

(a) such Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each other document executed in connection
herewith to which it is a party in accordance with their respective terms;



--------------------------------------------------------------------------------

(b) this Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Credit
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies;

(c) all material company and third party consents and approvals necessary in
connection with the transactions contemplated hereby and the other Loan
Documents have been received and all applicable waiting periods have expired
without any action being taken by any Person that could reasonably be expected
to restrain, prevent or impose any material adverse conditions on any of the
parties hereto or such other transactions or that could seek or threaten any of
the foregoing;

(d) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents (after giving effect to this Agreement and the
transactions contemplated hereby) is true and correct as of the date hereof as
if fully set forth herein, except for any representation and warranty made as of
an earlier date, which representation and warranty shall remain true and correct
as of such earlier date;

(e) no Default or Event of Default has occurred and is continuing as of the date
hereof or would result after giving effect to the transactions hereunder (and
any Extensions of Credit made in connection herewith);

(f) there are no claims or offsets against or defenses or counterclaims to the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents; and

(g) the transactions contemplated and effectuated hereby are each in compliance
with Applicable Law.

SECTION 7. Reaffirmation, Ratification and Acknowledgment. Each Credit Party
(a) agrees that the transactions contemplated by this Agreement shall not limit
or diminish the obligations of such Person under, or release such Person from
any obligations under, the Guaranty Agreement, the Pledge Agreement and each
other Security Document to which it is a party, (b) confirms and reaffirms its
obligations under the Guaranty Agreement, the Pledge Agreement and each other
Security Document to which it is a party and (c) agrees that the Guaranty
Agreement, the Pledge Agreement and each other Security Document to which it is
a party remain in full force and effect and are hereby ratified and confirmed.

SECTION 8. Representations of New Lenders. Each Increasing Revolving Lender that
is not an Initial Lender (each such Lender, a “New Lender”) hereby
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the



--------------------------------------------------------------------------------

Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the date hereof, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of its Revolving Credit Commitment, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to commit to the Revolving Credit Increase on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, it has provided to the Administrative Agent duly completed and
executed documentation required to be delivered by it pursuant to the terms of
the Credit Agreement and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

SECTION 9. Miscellaneous.

(a) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

(b) Governing Law. This Agreement, unless otherwise expressly set forth herein,
shall be governed by, construed and enforced in accordance with the laws of the
State of North Carolina, without reference to the conflicts or choice of law
principles thereof.

(c) Electronic Transmission. A facsimile, telecopy or other reproduction of this
Agreement may be executed by one or more parties hereto, and an executed copy of
this Agreement may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

(d) Fees and Expenses. The Borrower hereby agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket fees and expenses
incurred in connection with the preparation, negotiation and execution of this
Agreement including, without limitation, the reasonable fees, disbursements and
other charges of counsel to the Administrative Agent.



--------------------------------------------------------------------------------

(e) Entire Agreement. This Agreement is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter.

(f) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties and their heirs, beneficiaries, successors and assigns.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKBAUD, INC., as Borrower

By:

 

/s/ Timothy V. Williams

Name:

  Timothy V. Williams

Title:

  Senior Vice President and Chief Financial Officer

BLACKBAUD, LLC, as Guarantor

By:

 

/s/ Timothy V. Williams

Name:

  Timothy V. Williams

Title:

  Vice President and Treasurer

[Signature Pages Continue]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as an Increasing Revolving Lender and as Administrative Agent

By:

 

/s/ Mark B. Felker

Name:

  Mark B. Felker

Title:

  Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Increasing Revolving Lender By:  

/s/ Lisa S. Comey

Name:   Lisa S. Comey Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Increasing Revolving Lender By:  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Increasing Revolving Lender By:  

/s/ Jamie Riggs

Name:   Jamie Riggs Title:   Credit Relationship Manager



--------------------------------------------------------------------------------

CAROLINA FIRST BANK, as an Increasing Revolving Lender By:  

/s/ Christian B. Colson

Name:   Christian B. Colson Title:   Senior Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as an Increasing Revolving Lender By:  

/s/ James J. Edohl

Name:   James J. Edohl Title:   Senior Vice president



--------------------------------------------------------------------------------

Exhibit A

Schedule 1.1

(Lenders and Commitments)

 

LENDER

   COMMITMENT

Wachovia Bank, National Association Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Telephone No.: (704) 374-2698

Telecopy No.: (704) 383-0288

   $ 18,000,000

Bank of America, N.A.

1850 Gateway Boulevard

Concord, California 94520-3282

Attention: Rosalia M. Escosa

Telephone No.: (925) 675-8421

Telecopy No.: (888) 969-2637

   $ 18,000,000

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, Texas 77002

Attention: Maria Arredondo

Telephone No.: (713) 750-2131

Telecopy No.: (713) 750-2358

   $ 18,000,000

Wells Fargo Bank National Association

   $ 12,000,000

Carolina First Bank

104 S. Main Street

Greenville, South Carolina 29601

Attention: Carolina Harry

Telephone No.: (864) 239-6448

Telecopy No.: (864) 250-5272

   $ 12,000,000

Branch Banking and Trust Company

   $ 12,000,000

TOTAL

   $ 90,000,000

 

[First Amendment and Lender Addition and Acknowledgement Agreement—Blackbaud,
Inc.]